Citation Nr: 1040479	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-00 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1979 to December 1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.

The Veteran was afforded a personal hearing before the decision 
review officer in June 2008.  A written transcript of that 
hearing was prepared and a copy of that transcript has been 
incorporated into the evidence of record.  The Veteran requested 
and was scheduled a Travel Board hearing for February 2010.  The 
Veteran later submitted a statement in January 2010 requesting to 
cancel the scheduled Travel Board Hearing.  

After the RO issued the final supplemental statement of the case 
(SSOC) in September 2010, and after the appeal was transferred to 
the Board, the Veteran submitted additional evidence pertinent to 
the appeal.  VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a SSOC unless 
this procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2010).  The appellant provided a waiver 
of review by the agency of original jurisdiction in February 
2010.  Appellate review may proceed.


FINDING OF FACT

The evidence demonstrates that it is likely the Veteran's 
currently diagnosed hypertension is related to his active 
service.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have been 
met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is 
granting in full the benefits sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

II.  Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Where a Veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and a 
chronic disorder, such as hypertension, becomes manifest to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d). 

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).

Hypertension

The Veteran contends that he is entitled to service connection 
for hypertension. 

The Veteran's service treatment records suggest that he had 
elevated blood pressure readings during his military service.  
For example, the Veteran had blood pressure readings of 140/90 in 
October 1997 and 110/112 in April 1998.  Additionally, the 
Veteran was afforded a VA examination in July 1999 for a 
retirement physical to be performed.  The Veterans blood pressure 
readings were 140/82.  The Veteran was not diagnosed with 
hypertension at that time.  

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 mm or greater, or systolic blood pressure that 
is predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm.  To support a diagnosis of 
hypertension, the blood pressure readings must be taken two or 
more times on at least three different days.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101 (Note 1) (2010).  While these reading 
alone are not sufficient to establish that the Veteran had 
hypertension, it is still favorable evidence that must be 
considered by the Board.

In the June 2008 hearing transcript and the January 2010 Veteran 
statement, the Veteran reported that he was told several times 
that he had borderline hypertension in-service, but no medication 
or follow-up treatments were ever given.  

Post-service medical records also suggest that the Veteran 
received treatment for hypertension within one year of his 
separation from service.  When hypertension becomes manifest to a 
degree of 10 percent within one year from the date of termination 
of service, it will be presumed to have been incurred in service, 
even if there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309 (2010).

The Veteran retired from active duty in December 1999.  In 
October 2000, 10 months after retiring from service, the Veteran 
visited Tennessee Valley Healthcare Systems, in Nashville 
Tennessee.  The Veteran's blood pressure was taken and he had a 
systolic blood pressure of 154 millimeters (mm) and a diastolic 
blood pressure of 81 mm.  The treating physician noted that the 
Veteran's blood pressure readings indicated he had hypertension. 

The Veteran's blood pressure readings continued to elevate during 
the first year after retirement and from that point on.  
Subsequently, the Veteran's blood pressure was taken numerous 
times, indicating elevated readings.  For example, the Veteran 
had readings in April 2001 which indicated he had a systolic 
blood pressure of 136 millimeters (mm) and a diastolic blood 
pressure of 86 mm and in March 2002 a systolic blood pressure of 
163 millimeters (mm) and a diastolic blood pressure of 87 mm.

In June 2008, Veteran submitted private medical treatment 
records.  The doctor noted that the Veteran had hypertension 
since 1997.  Additionally, the doctor stated that the Veteran's 
history of hypertension began in the military.  The report also 
stated that the Veteran was on blood pressure medication. 

Subsequently, the Veteran submitted a nexus opinion by his 
private medical doctor in May 2009.  The doctor noted in the 
letter that he personally reviewed the Veteran's medical history 
from his military service until 2007.  The doctor stated that the 
Veteran's blood pressure readings during service continued to 
elevate, yet the Veteran was not diagnosed as having 
hypertension.  The doctor reported that the Veteran's elevated 
blood pressure readings show that the Veteran was in pre 
hypertension and Stage 1 hypertension during his military service 
and at the time of his retirement exam.  Additionally, the 
physician stated that it is more likely than not, that the 
Veteran's current condition is linked to his military service and 
has continually worsened since his retirement from the military. 

The Board notes that blood pressure readings in the record do not 
in and of themselves support a diagnosis of hypertension in-
service.  See 38 C.F.R. § 4.104.  However, the competent medical 
evidence of record consistently notes that while the Veteran was 
not diagnosed with hypertension in-service, his levels continued 
to elevate throughout that time period and showed signs of pre 
hypertension and stage 1 hypertension.  The Veteran has been 
diagnosed with hypertension since service and has been put on 
medication by his private medical doctor.  Additionally, the 
Veteran's private medical doctor has provided a positive nexus 
opinion, and indicated that he based his diagnosis on all of the 
Veteran's past blood pressure readings.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the Board 
may accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  There are no medical records refuting the 
Veteran's diagnoses of hypertension.  Further, the Veteran was 
treated for hypertension within one year of his separation from 
service.  Since the Board is not free to substitute its own 
judgment for that of a medical expert, without independent 
medical evidence of record supporting such a finding, the Board 
accepts the medical opinions diagnosing the Veteran with 
hypertension.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Upon review of the evidence of record, the Board finds that the 
evidence of record is at least in equipoise.  As such, affording 
the Veteran the full benefit of the doubt, the Board finds that 
service connection is warranted for hypertension.  When a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

ORDER

Entitlement to service connection for hypertension is granted.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


